DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-16 and 19-20 are objected to because of the following informalities:
It is suggested the preamble of claims 2-16 and 19-20 are rephrased to recite “the ski boot adjustment system” and “the method for tightening and loosing a ski boot”, respectively, (emphasis added) since the claims are dependent claims. 
Claim 10 recites “the present condition.” It is believed applicant intended to recite the “preset condition,” as recited in claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “a triggering device operatively disposed in a mat adjacent at least one of an entrance to a building or a parking location, wherein the triggering device actuates the adjustment mechanism.”  (Emphasis added). The claim is interpreted as positively claiming “an entrance to a building” or “a parking location.” However, it is unclear if applicant is intending to positively claim an  “entrance to a building” or a “parking location.” Appropriate correction is required. For purposes of examination, the claim will be interpreted as “a triggering device operatively disposed in a mat, wherein the mat is configured to be adjacent at least one of an entrance to a building or a parking location, wherein the triggering device actuates the adjustment mechanism.” (Emphasis Added). This recites the intended use of the mat, rather than positively claiming the building entrance or parking location. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0380426 A1 to Sun (hereinafter “Sun”). 
For claim 18, Sun discloses a method for tightening and loosening a ski boot (para 0094 fig. 12), comprising: 
setting, by a remote computing device in wireless communication with a controller in a ski boot, a trigger which actuates the controller to actuate an adjustment mechanism in the ski boot, wherein the adjustment mechanism is configured to tighten and loosen the ski boot (paras 0050-0052, 0071 and 0094). 
 
	For claim 19, Sun discloses a method for tightening and loosening a ski boot according to claim 18, wherein the trigger is at least one of an orientation of the ski boot or a movement of the ski boot (paras 0073, 0094, and 0095). 

For claim 20, Sun discloses a method for tightening and loosening a ski boot according to claim 19, wherein the trigger includes a time period of at least one of the ski boot in the orientation or repeating the movement (paras 0073, 0094, and 0095). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0380426 A1 to Sun (hereinafter “Sun”) in view of US 2021/0244128 A1 to Costa (hereinafter “Costa”) with an effective filing date of 2/10/2020. 
	For claim 1, Sun discloses a ski boot adjustment system (abstract), comprising: 
an adjustment mechanism configured to tighten and loosen a portion of a ski boot (an inflatable air bag 190 and an inflation pump for inflation are provided inside the shell 100, para 0087, fig. 10);

    PNG
    media_image1.png
    694
    624
    media_image1.png
    Greyscale

at least one triggering device configured to selectively actuate the adjustment mechanism (an inflation button is provided on the shell 100 so that when the skier puts his foot into the shell, the inflation button is pressed to inflate the air bag 190 until the air bag 190 of the shell 100 expands to the extent that it fits the skier's foot, para 0087); and 
a controller mounted within the ski boot (the inflation pump may also be controlled by the controller so that the skier can control the inflation and deflation of the air bag by portable terminals such as a smart phone, paras 0071 and 0087).
Sun does not specifically disclose wherein the controller is configured to monitor pressure in the portion of the ski boot during operation of the adjustment mechanism. However, one skilled in the art would understand adjustment that for purposes of controlling the pump with a smart phone, some communication between the controller and the smartphone must essentially take place that allows the user observe and monitor a pressure of the inflatable air bag. 
Nonetheless, attention is directed to Costa teaching an analogous inflation system incorporated into an article of footwear (abstract of Costa). Specifically, Costa teaches the inflatable article of footwear comprises control circuitry, pump, pressure sensor to monitor and control the inflation operation (paras 0075-0076 of Costa) and other types of sensors (accelerometers, gyroscopes, pedometers) for controlling the inflation system (para 0064) to automatically adjust the air pressure of the inflatable bladder in response to receiving inputs from the one or more sensors (para 0080 of Costa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the controller of Sun would be modified to include a pressure sensor to monitor pressure during the inflation/deflation operation, thereby automatically adjusting the fit of the article on the user’s foot, as taught by Costa (para 0046 of Costa). 


For claim 2, the modified Sun teaches a ski boot adjustment system according to claim 1, further comprising: a pressure sensor mounted within the portion of the ski boot in communication with the controller, wherein the pressure sensor outputs a pressure reading corresponding to a pressure level in the portion of the ski boot, and the controller is configured to receive the pressure reading and output a signal when the pressure reading falls within a predetermined range (see discussion for claim 1 above). 

For claim 3, the modified Sun does not specifically disclose a ski boot adjustment system according to claim 2, further comprising a light mounted within an exterior wall of the ski boot, wherein the output signal of the controller actuates the light. However, attention is again directed to Costa teaching the article of footwear includes a display, including LEDs, to indicate inflation status of the system (para 0074 of Costa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the article of Sun would be modified to further comprise a light to indicate inflation a status of the inflation system, as taught by Costa. 

For claim 4, the modified Sun teaches a ski boot adjustment system according to claim 1, wherein the adjustment mechanism includes an air bladder in the ski boot and the triggering device is manually operable and mechanically coupled to the air bladder (see discussion for claim 1). 

For claim 5, the modified Sun teaches a ski boot adjustment system according to claim 1, wherein the adjustment mechanism includes a plurality of air bladders disposed within different interior regions of the ski boot, at least one pump for inflating the plurality of air bladders, and a plurality of pressure sensors for measuring pressure within each of the plurality of air bladders, and wherein the at least one pump and the at least one valve are selectively actuated by the controller (see discussion for claim 1 above). 
The modified Sun does not specifically disclose the adjustment mechanism includes at least one valve for deflating the plurality of air bladders. However, one skilled in the art would readily understand a valve would be an inherent feature for inflating and deflating the bladder system (for example, see para 0043 of Costa). 

For claim 6, the modified Sun teaches ski boot adjustment system according to claim 5, wherein the plurality of air bladders include four air bladders disposed in a front foot region, an ankle region, a rear leg region, and a shin region of the ski boot and each of the four air bladders is mechanically coupled to an automated pump controlled by the controller to selectively inflate the air bladders (see bladder compartments in fig. 190 above and discussion for claim 1 above).

For claim 7, the modified Sun teaches a ski boot adjustment system according to claim 5, wherein the at least one triggering device includes a remote triggering device separate and apart from the ski boot and in wireless communication with the controller, wherein the controller selectively actuates the adjustment mechanism based on a communication from the remote triggering device (smart phone, see discussion for claim 1). 

For claim 8, the modified Sun teaches a ski boot adjustment system according to claim 7, wherein the adjustment mechanism includes at least one gyroscope in communication with the controller for measuring an orientation and a movement of the ski boot, and the controller is configured to monitor the orientation and the movement of the ski boot based on communication from the gyroscope, and to selectively actuate the adjustment mechanism based on at least one of the orientation or the movement (see teachings of Costa in discussion for claim 1 above). 

	For claim 11, the modified Sun teaches a ski boot adjustment system according to claim 7, wherein the at least one triggering device includes a remote computing device which is separate and apart from the ski boot and in wireless communication with the controller, wherein the controller selectively actuates the adjustment mechanism based on a communication from the remote computing device (smart phone, see discussion for claim 1 above).

	For claim 12, the modified Sun teaches a ski boot adjustment system according to claim 11, wherein the remote computing device is a smart phone operable by a user to selectively actuate, via wireless communication with the controller, the adjustment mechanism (smart phone, see discussion for claim 1 above). 

	For claim 13, the modified Sun teaches a ski boot adjustment system according to claim 12, wherein the smart phone is operable by the user to configure an initial pressure setting in at least one of the plurality of air bladders (see discussion for claim 1 above). 

	For claim 14, the modified Sun does not specifically disclose a ski boot adjustment system according to claim 12, wherein the smart phone is operable by the user to reset a current pressure setting in at least one of the plurality of air bladders to a previously set pressure setting. However, attention is again directed to Costa teaching claimed features (see paras 0083-0090 of Costa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Sun would be further modified wherein the smart phone is operable by the user to reset a current pressure setting in at least one of the plurality of air bladders to a previously set pressure setting, as taught by Costa, for purposes of creating a desired pressure in the article based on the intended use of the wearer. 

	For claim 15, the modified Sun does not specifically disclose a ski boot adjustment system according to claim 12, wherein the smart phone is operable by the user to customize a trigger for actuating the adjustment mechanism based on at least one of an orientation of the ski boot or a particular movement of the ski boot. However, attention is again directed to Costa teaching the reference air pressure level is determined based on a type of activity inputted by a user (paras 0019, 0087, 0100 of Costa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Sun would be further modified wherein the smart phone is operable by the user to customize a trigger for actuating the adjustment mechanism based on at least one of an orientation of the ski boot or a particular movement of the ski boot for purposes adjusting the pressure based on the activity being performed.  

	For claim 16, the modified Sun does teach a ski boot adjustment system according to claim 1, wherein the adjustment mechanism includes at least one automated adjustable strap selectively actuated by the controller (para 0068 of Sun).  

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Costa, and in further view of US 2018/0078207 A1 to Moran (hereinafter “Moran”). 
For claim 9, the modified Sun does not specifically disclose  a ski boot adjustment system according to claim 7, wherein the at least one triggering device includes a mat containing a transmitter configured to emit an electromagnetic signal receivable by the controller, and wherein the controller is configured to selectively actuate the adjustment mechanism responsive to receipt of the electromagnetic signal, and based on a condition of the plurality of air bladders and at least one preset condition.  
	However, it is known in the art for articles of footwear to emit and receive wireless communication singles based to other devices based on their proximity and location with respect to said other devices (para 0071 of Sun). As an additional example, attention is directed Moran teaching wearable articles can include one or more sensors, such as accelerometers, among a variety of other sensors or other data gathering implements known in the art, for transmitting information on the wearable article in a wireless environment as well as additional information about how and when the wearable article has been used (para 0026 of Moran). Specifically, Moran teaches the wearable article is an article of footwear (para 0018 of Moran) and the antennas of the wireless environment are seated or configured to be seated in floor mats (paras 0039 and 0045 of Moran) configured to be positioned at discrete locations including doors, entrances/exits, kiosks, sale counters, or other interaction locations, among any of a variety of discrete locations 604a (paras 0049, 0069, and 0070 of Moran). Moran is presented to teach the fact it is well known in the art for articles of footwear to receive and transmit information, including information regarding the condition and status of an article of footwear, to a wireless environment seated in floor mats. 
	Attention is also again directed to Costa teaching the pump module may including other types of sensors and other types of electronic components, specifically a GPS device, for controlling operation of the inflation system (para 0064 of Costa). Costa is presented to teach that fact it is well known in the art for the inflation system of an article of footwear to be controllable based on the wearer’s location.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the system of Sun would be further modified wherein the at least one triggering device includes a mat containing a transmitter configured to emit an electromagnetic signal receivable by the controller, and wherein the controller is configured to selectively actuate the adjustment mechanism responsive to receipt of the electromagnetic signal, and based on a condition of the plurality of air bladders and at least one preset condition, as taught by the teachings of both Moran and Costa, for purposes of controlling the inflation system of the article of footwear based on the wearer’s location. 

	For claim 10, the modified Sun teaches a ski boot adjustment system according to claim 9, wherein the present condition is at least one of a distance between the ski boot and the transmitter in the mat or a time period during which the ski boot is within the distance of the transmitter in the mat (see discussion for claim 9 above). 

	For claim 17, Sun discloses a ski boot adjustment system (abstract), comprising: 
an adjustment mechanism configured to tighten and loosen a portion of a ski boot (an inflatable air bag 190 and an inflation pump for inflation are provided inside the shell 100, para 0087, fig. 10).  
Sun does not specifically disclose a triggering device operatively disposed in a mat adjacent at least one of an entrance to a building or a parking location, wherein the triggering device actuates the adjustment mechanism.  
	However, attention is directed to Costa and Moran. 
	Costa teaches an analogous inflation system incorporated into an article of footwear (abstract of Costa) and the inflatable article of footwear comprises control circuitry, pump, pressure sensor to monitor and control the inflation operation (paras 0075-0076 of Costa) and other types of sensors (accelerometers, gyroscopes, pedometers) for controlling the inflation system (para 0064) to automatically adjust the air pressure of the inflatable bladder in response to receiving inputs from the one or more sensors (para 0080 of Costa). Most specifically, Costa teaches the pump module includes other types of electronic components, specifically a GPS device, for controlling operation of the inflation system (para 0064 of Costa). Costa is presented to teach that fact it is well known in the art for the inflation system of an article of footwear to be controllable based on the wearer’s location.
	Moran teaches wearable articles can include one or more sensors, such as accelerometers, among a variety of other sensors or other data gathering implements known in the art, for transmitting information on the wearable article in a wireless environment as well as additional information about how and when the wearable article has been used (para 0026 of Moran). Specifically, Moran teaches the wearable article is an article of footwear (para 0018 of Moran) and the antennas of the wireless environment are seated or configured to be seated in floor mats (paras 0039 and 0045 of Moran) configured to be positioned at discrete locations including doors, entrances/exits, kiosks, sale counters, or other interaction locations, among any of a variety of discrete locations 604a (paras 0049, 0069, and 0070). Moran is presented to teach the fact it is well known in the art for articles of footwear to receive and transmit information, including information regarding the condition and status of an article of footwear, to a wireless environment seated in floor mats. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the system of Sun would be modified to comprise a triggering device operatively disposed in a mat. wherein the triggering device actuates the adjustment mechanism, for purposes of controlling the inflation system of the article of footwear based on the wearer’s location.
	As explained above, the recitation of the mat being adjacent at least one of an entrance to a building or a parking location is interpreted as an intended use recitation because it is claiming how the mat is intended to be used (i.e., adjacent to a building entrance or parking lot). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (MPEP 2114).  
The modified Sun teaches the triggering device is operatively disposed in a wireless interface floor mat, and Moran teaches said wireless interface floor mat is configured to be positioned at discrete locations including doors, entrances/exits, kiosks, sale counters, or other interaction locations, among any of a variety of discrete locations 604a (paras 0049, 0069, and 0070). Since the modified Sun, in view of Moran, teaches the mat capable of being implemented at any of a variety of discrete locations, it is expected the modified Sun is capable of performing the claimed intended use when implemented at an entrance to a building or a parking location. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732